Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New Matter Rejection – 35 U.S.C. 112, (a) first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended parent claim 11 to cover the subject matter of Figure 8.  The Figure 8 embodiment with conical tip member 808 lacks the claimed inner core member that “extends distally past the outer sheath” as required in claim 16.  Applicant’s amendment mixes features from different disclosed embodiments that are not supported in the originally filed papers.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 11, 12, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al (US 11,207,084)
	Feng et al in Figure 8 discloses an ultrasonic surgical tool tip comprised of an elongated member having a proximal and distal tip with a proximal end for attachment to an ultrasonic handpiece.    The tip includes a cutting portion 4 capable of removing gum tissue.  The cutting portion 4 includes a plurality of generally flat surfaces extending parallel to the tip axis and a plurality of planar portions extending orthogonal to the tip axis at least two of which define a contiguous section.   See the annotated Figure below.  It is noted that each projection in the Feng et al cutting tip includes two planar surfaces (front and back) and two flat surfaces (front and back) and that the two planar portions of each projection are separated by a flat surface to define a contiguous section.  In regard to claim 2, the Feng et al tip is mounted at 2 to a tool attachment structure having a bore for receiving the cutting tip.    In regard to claim 21, the proximal end of the tip has a round cross-sectional shape.

    PNG
    media_image1.png
    452
    561
    media_image1.png
    Greyscale



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 11,207,084) in view of Jame Pring (US 2005/0130102).
James Pring teaches that such scaler tips may be used manually or ultrasonically (see abstract).  To have merely used the Feng et al tip with a manual tool would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US 11,207,084) in view of Gersh et al (US 2011/0033823).
Gersh et al, for a similar ultrasonic dental tool teaches that the tip may be made of a PEEK material (paragraph [0144]).  To have selected the prior art PEEK material for the material of Feng et al as taught by Gersh et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
	Claims 22 and 24 are objected as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.

Claims 17-20 and 25 are allowed.

Final Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712